The State of TexasAppellee/s




                                   Fourth Court of Appeals
                                             San Antonio, Texas
                                                    March 18, 2014

                                                 No. 04-14-00150-CR

                                                Antonio Garcia-VERA,
                                                      Appellant

                                                            v.

                                              THE STATE OF TEXAS,
                                                    Appellee

                             From the 186th Judicial District Court, Bexar County, Texas
                                           Trial Court No. 2012CR10713
                                   Honorable Maria Teresa Herr, Judge Presiding

                                                    O R D E R
          The trial court’s certification states that this “is a plea-bargain case, and the defendant has NO right of
appeal.” We therefore ORDER the trial court clerk to file, within ten days of the date of this order, an electronic
clerk’s record containing the following documents:

         1.       all pre-trial motions and the orders on those motions, if any;

         2.       all documents relating to the defendant’s plea bargain, including the court’s
                  admonishments, the defendant’s waiver and consent to stipulation of testimony, and any
                  other stipulations;

         3.       the judgment;

         4.       all post-judgment motions and the orders on those motions, if any;

         5.       the notice(s) of appeal;

         6.       the trial court’s certification of defendant’s right of appeal;

         7.       the criminal docket sheet; and

         8.       the bill of costs.

All other appellate deadlines are suspended pending further order of this court. The clerk of this court is ORDERED
to send a copy of this order to the attorneys of record, the trial court clerk, and the court reporter(s) responsible for
preparing the reporter’s record in this appeal.

                                                                  _________________________________
                                                                  Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 18th
day of March, 2014.

                                                                  ___________________________________
                                                                  Keith E. Hottle
                                                                  Clerk of Court